Citation Nr: 0430584	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  96-43 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 (West 2002) for urinary 
incontinence.   

2.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for loss of balance.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
urinary continence and loss of balance.  

In July 2002 the Board denied the veteran's appeal for an 
effective date earlier than March 18, 1992, for an award of 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
bilateral hearing loss.  Also in July 2002, the Board 
undertook, pursuant to recent regulatory changes that 
permitted the Board to undertake its own evidentiary 
development, additional development of the evidence 
pertaining to the claims under § 1151 for urinary 
incontinence and loss of balance.  The evidence received 
pursuant to the Board's development included VA outpatient 
treatment records and VA urological and neurological 
examinations.  

In May 2003 the Board remanded the appeal to the RO for 
additional procedural and evidentiary development, including 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and the scheduling of further VA urological and 
neurological examinations.  The Board also requested initial 
RO review of the evidence received by the Board inasmuch as 
the VA regulations that had permitted the Board to conduct 
evidentiary development had been invalidated by the United 
States Court of Appeals for the Federal Circuit (CAFC).  See 
Disabled American Veterans, et al.  The Secretary of Veterans 
Affairs, Nos. 02-7304-7305, 7306 (Fed. Cir. May 1, 2003).  

Following completion of actions taken pursuant to the Board's 
remand, the RO in July 2004 continued the prior denial of 
benefits under 38 U.S.C.A. § 1151 for urinary continence and 
loss of balance and returned the case to the Board for 
further review on appeal.  

The appeal as to entitlement to benefits pursuant to § 1151 
for a urinary disorder is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA hospital in March 
and April 1991 for revision of a left total knee 
arthroplasty.  

2.  The probative and competent evidence of record is against 
a finding that the veteran has loss of balance as a result of 
VA medical treatment provided during the hospitalization from 
March to April 1991.  


CONCLUSION OF LAW

The criteria for an award of compensation for a disability 
manifested by loss of balance due to VA hospitalization and 
medical treatment during March and April 1991 are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  




Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, advise which evidence VA will obtain 
on his or her behalf and advise the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the August 1996 Statement of the Case 
and the July 2004 Supplemental Statement of the Case cite the 
law and regulations that are applicable to the appeal and 
explain why the RO denied the veteran's claim.  The July 2004 
Supplemental Statement of the case set forth the text of the 
VCAA regulations.  

In addition, in May 2003 the RO sent a letter to the veteran 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  




The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  Since the 
VCAA notification letter was sent to the veteran after the 
AOJ adjudication that led to this appeal, its timing does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the requisite notifications were 
provided before the final transfer and certification of the 
case to the Board following the May 2003 remand.  The veteran 
was given ample time in which to respond.  The case was 
further reviewed by the RO and a supplemental statement of 
the case was issued.  

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  


With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter does 
not contain the "fourth element," the Board finds that the 
appellant has otherwise been amply notified of the need to 
give to VA any evidence pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been satisfied 
and that any error in not providing a timely notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant VA documents have been obtained.  VA 
examinations have been conducted in connection with the 
veteran's claim, and opinions relevant to the claim have been 
obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Section 1151 of Title 38 of the United States Code provides 
that where a veteran has suffered an injury or an aggravation 
of an injury as a result of VA hospitalization, medical or 
surgical treatment, or vocational rehabilitation, 
compensation may be paid in the same manner as if such 
disability or death were service connected.  The VA 
previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable event 
as the basis for entitlement to § 1151 benefits.  VA 
regulations containing such requirement were invalidated by 
the CCAVC in the case of Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  That decision was affirmed by both the CAFC, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision, effective November 25, 1991, the date 
of the initial Gardner decision.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  

The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (2002).  That regulation provided as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination properly 
administered with the express or implied 
consent of the veteran...  "Necessary 
consequences" are those which are certain 
to result from, or were intended to result 
from, the examination or medical or 
surgical treatment administered.  
Consequences otherwise certain or intended 
to result from a treatment will not be 
considered uncertain or unintended solely 
because it had not been determined at the 
time consent was given whether that 
treatment would in fact be administered.  

38 C.F.R. § 3.358(c)(3) (effective May 23, 1996).

Congress subsequently amended 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
the VA, or an event not reasonably foreseeable.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified 
at 38 U.S.C.A. § 1151 (West Supp. 2002); see also VAOPGCPREC 
40-97.  


Factual Background 

VA medical records show that the veteran was admitted to a VA 
hospital on March 28, 1991, for complaints relating to his 
left knee.  He had previously undergone a total knee 
replacement in August 1986.  During the hospitalization, 
revision of the left total knee arthroplasty was performed.  
Following the procedure, the veteran experienced a sudden 
total loss of hearing in the right ear while running a severe 
fever.  He was referred for an audiology consultation to rule 
out vestibular disease.  There was no reference to loss of 
balance.  A discharge summary note/order includes vertigo and 
unilateral hearing loss as diagnoses treated during the 
hospitalization.  

The veteran filed a claim for benefits under 38 U.S.C.A. 
§ 1151 in March 1993.  He claimed that the during the March 
1991 hospitalization, blood clots associated with the total 
left knee replacement had destroyed the hearing in his left 
ear as well as his sense of balance.  

The original VA claims folder for the veteran containing 
documents associated with the initial adjudication of his 
claim are not of record.  The record before the Board at the 
present time is a reconstructed file.  The April 1996 rating 
decision at issue is not contained there in but is summarized 
in the statement of the case.  The record shows that service 
connection for bilateral hearing loss was previously 
established under 38 U.S.C.A. § 1151, effective in March 
1992, evaluated as 20 percent disabling.  A 30 percent rating 
was assigned from March 2000.  

The veteran had a VA audiology examination in June 2000.  He 
complained that he had had balance problems since his March 
1991 knee surgery and that the balance problems had resulted 
in several falls.  

The veteran had a VA neurological examination in November 
2002.  He stated that after the 1991 knee replacement surgery 
he had lost his hearing on the right and had had difficulty 
with balance which had been present ever since then.  He 
claimed that there had been a blood clot in the back of his 
brain that caused the hearing loss and balance problems.  He 
was described as a very poor historian.  The diagnosis was 
balance difficulties of uncertain etiology.  The examiner 
indicated that she did not have access to the records 
surrounding the 1991 surgery, but would attempt to answer 
questions concerning the etiology of the balance difficulties 
if the records were provided.  

The veteran was reexamined in September 2003 by the same 
examiner, who had access to his claims folder.  The examiner 
related that she had initially examined the veteran in 1996, 
at which time she believed that he had a sensory 
polyneuropathy, perhaps as a complication of the 1991 
surgery.  On review of the March 1991 hospitalization 
records, the examiner noted that after the surgery he had a 
high fever, severe sensorineural hearing loss and associated 
vertigo.  

The vertigo gradually improved but the veteran was left with 
some persistent ambulatory and balance difficulties.  The 
examiner noted that on examination in November 2002, he had 
complained of persistent balance difficulties and falling and 
that examination showed absent Achilles reflexes, normal 
plantar responses, and a slightly wide-based gait with mild 
Rombergism.  The examiner noted that magnetic resonance 
imaging (MRI) scans performed in 1991 at the onset of vertigo 
and hearing loss were reported as being normal.  The report 
contains the following language:  

IMPRESSION:  In this examiner's opinion, 
the patient's sensory loss and balance 
difficulties are related to a sensory 
motor polyneuropathy as documented in 
1996, by nerve conduction studies.  
Historically, onset perhaps occurred 
within the time frame of his 1991 
surgery; however, this examiner believes 
that it is not likely that his sensory 
motor polyneuropathy occurred as the 
result of his surgery, nor do I believe 
that his hearing loss is the cause of his 
sensory motor polyneuropathy.  No 
etiological basis for his sensory motor 
polyneuropathy can be found with review 
of his medical file and claims file.  
Therefore, I am not able to express an 
opinion as to the etiology, or speculate 
as to the relationship of his 
arthroscopic surgery and his generalized 
polyneuropathy.  Typically, in 30 to 
40 percent of polyneuropathies, no 
etiology is ever found.  Historically, 
his onset does appear to be within the 
time frame of his hospitalization.  
(Emphasis added)  

Analysis

Since the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed before October 1, 1997, it must be 
adjudicated in accordance with the version of the statute 
that was in effect before that date, as implemented by the 
above-quoted regulation which became effective on May 23, 
1996.  

While the law in effect since October 1, 1997, requires that 
the disability resulting from VA treatment constitute an 
unforeseen event or be due to VA negligence, the claimant in 
the present case is required to show only that there was 
additional disability that was actually the result of VA 
treatment.  Compensation under § 1151 must be denied for 
disability that was certain or intended to result from the VA 
treatment.  

The disability claimed to be the consequence of the VA 
surgical treatment performed in March 1991 consists of a loss 
of balance, which the veteran attributes to a blood clot in 
the brain as a result of the surgery.  The record is silent 
for any reference to a blood clot of the brain.  

The right ear hearing loss and vertigo reported by the 
veteran are documented, but neurological evaluation during 
the hospitalization was negative.  Later medical records 
dated since 2000 show that the veteran has been seen on a 
number of occasions for balance problems.  

The factual question at issue is whether the evidence is 
sufficient to establish that the veteran's loss of balance is 
the result of the March 1991 left knee surgery.  Since this 
is a medical question, only medical evidence may be 
considered.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board may not exercise its own independent 
medical judgment in resolving medical issues that arise in 
appeals that come before it.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The only medical evidence that bears directly on the question 
of a medical nexus between the current disability and the VA 
medical treatment is found in the September 2003 opinion of a 
VA neurologist who examined the veteran in connection with 
the present claim.  The examiner attributed the veteran's 
balance difficulties to a sensory motor polyneuropathy that 
had previously been evaluated in 1996.  She believed that 
although the onset of polyneuropathy may have coincided with 
the time frame of the 1991 surgery, it was unlikely that 
sensory motor polyneuropathy was related to the surgery.  

Although the examiner did not state a degree of medical 
probability that the veteran developed increased disability 
due to the March 1991 surgery, the examiner did state that it 
was unlikely that the sensory motor polyneuropathy occurred 
as a result of such surgery.  The examiner was unable to 
express an opinion as to the etiology of the balance 
difficulties, but a definite conclusion as to the etiology of 
the disorder is not required for the present determination.  
It is sufficient that the September 2003 opinion stands for 
the proposition that the disability at issue is unlikely to 
be the result of the surgery.  

The Board must assess the credibility and weight of this and 
all other evidence to determine its credibility and probative 
value, indicate which evidence it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri , Id.  

The Board assigns great probative weight to the opinion of 
the VA neurologist.  The report reflects that the opinion was 
based on a review of the veteran's medical records.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The physician 
also provided a rationale for the opinion, referenced the 
pertinent medical evidence, and took into account the 
veteran's contentions.  There is no medical evidence of 
record to contradict the September 2003 opinion.  

The only other statements of medical opinion found in the 
record are those of the veteran himself.  It is clear that he 
is sincere in his beliefs, but his allegations regarding 
medical matters are of no value in deciding the appeal since 
he is not a medical professional.  The law is well 
established that a lay person can provide probative 
eyewitness evidence of visible symptoms but is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
CAVC has also stated that "[l]ay hypothesizing, particularly 
in the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

On the basis of all the evidence of record, the Board must 
find that the preponderance of the probative evidence of 
record establishes that any additional disability due to loss 
of balance following the March 1991 VA surgery is not the 
result of VA medical care.  

Since the positive and negative evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).  
The benefit of the doubt doctrine is not for application 
where the clear weight of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West. 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App 
49 (1991).  


ORDER

Entitlement to compensation benefits for loss of balance 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in May 
2003 which for the reasons discussed above complies with the 
notice requirements of Quartuccio, supra.

The record shows that the veteran had cystourethroscope and 
transurethral resection of the prostate in June 1986 and 
that a second procedure was performed in August 1987.  He 
attributes current problems of urinary frequency and 
incontinence to the June 1986 procedure.  

Since the question of whether current symptoms are related to 
the VA medical procedures is medical in nature, a medical 
opinion is required.  At a November 2002 VA urology 
examination, the examiner stated that "[c]ertainly urinary 
incontinence is a potential complication of transurethral 
resection of the prostate"...and that those chances were 
increased with a second procedure.  The examiner indicated 
that he was unable to say, without speculation that it was 
directly due to a surgical procedure.  

In May 2003 the Board remanded the appeal to obtain a more 
responsive medical opinion.  At a VA urology examination in 
August 2003, the examiner stated the following:  


I can only gather from the records that 
this man's voiding function 
(incontinence) deteriorated following his 
two endoscopic procedures.  At least the 
procedures carried out on him did not 
help his voiding problems and may have 
worsened them.  It could be inferred from 
the records, however, that he may have 
trouble communicating the nature of his 
complaints.  I do not think that the 
surgery for his Peyronie's disease is 
relevant to his urinary complaint.  

There is nothing in this language that would serve to make it 
either as likely as not nor less likely than not that a 
causal relationship exists between the VA surgical procedures 
and current urinary symptoms.  The CAVC has held that a 
medical opinion that does not give a "yes" or "no" answer to 
a question involving a causal relationship is "non-evidence".  
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Accordingly, the evidentiary development requested by the 
Board is not complete and it is therefore necessary that the 
veteran be reexamined to obtain the required information.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board would note that although the veteran has focused 
his contentions on the procedures performed in June 1986 as 
the cause of his current complaints, the foregoing 
examinations raise a question of whether the second VA 
procedure performed in August 1987 may have contributed to 
them.  An opinion to that effect could potentially strengthen 
the veteran's claim.  




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for urinary incontinence is remanded to 
the VBA AMC for further action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should make arrangements 
for a specialist in genitourinary 
disorders or other appropriate medical 
specialist to review the veteran's claims 
file, including multiple outpatient 
treatment folders and a copy of this 
remand, and provide a medical opinion 
regarding the etiology of the veteran's 
urinary incontinence.  The physician is 
free to request a physical examination of 
the veteran if deemed warranted.  

The examining physician should respond to 
the following:  

(a)  The examiner should express 
a conclusion as to the degree of 
medical probability that the 
appellant developed any increased 
or additional disability with 
regard to urinary incontinence 
solely as a result of VA surgery 
(TURP) performed in June 1986.  

(b)  The examiner should express 
a conclusion as to the degree of 
medical probability that the 
appellant developed any increased 
or additional disability with 
regard to urinary incontinence as 
a result of VA surgery (TURP) 
performed in August 1987 or as 
the combined result of the June 
1986 and August 1987 surgery.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. If an opinion can not be 
expressed without resort to speculation, 
the examiner should so state. Any further 
special studies and additional examination 
is at the examiner's option.




4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
compensation benefits for urinary 
incontinence due to VA medical treatment 
pursuant to 38 U.S.C.A. § 1151 (West 
2002).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  


No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



